 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDThisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or coveredby any othermaterialIf employeeshave anyquestions concerning this notice or compliance with its pro-visions,theymay communicatedirectly withthe Board's RegionalOffice,1831 NissenBuilding, 310WestFourth Street,Winston Salem,North Carolina,Telephone No723-2911, Extension 302Kayser-Roth Hosiery Co, IncandAmerican Federation of Ho-sieryWorkers, AFL-CIOiCase No 11-CA-2674April 18,1966DECISION AND ORDEROn September 27, 1965, Trial Examiner Lloyd Buchanan issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in certain unfair labor practices and recommending thatit cease and desist theiefrom and take certain action, as set forth inthe attached Trial Examiner's DecisionHe also found that Respond-ent had not engaged in other unfair labor practices alleged and rec-ommended dismissal of those allegationsThereafter, Respondentfiled exceptions to the Decision, and the General Counsel filed cross-exceptions and a supporting briefPursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Jenkins and Zagoria]The Board has ieviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committedTherulings are hereby affirmedThe Board has considered the TrialExaminei's Decision, the exceptions, cross-exceptions, and brief, andthe entire record in this case, and hereby adopts the findings,2 con-clusions, and recommendations 3 of the Trial Examineri Between the filing of the charge and the hearing in this case the Charging Unionmerged with another union and is now known as Textile Workers Union of AmericaHosiery DivisionAFL-CIOAlthoughthe complaint was not formally amended at thehearing the record reveals that all parties were aware of the merger and the namechange and that noconfusionas to identityhas resultedtherefromWe find it unnecessary in this case to considerwhether thefirst numbered paragraphof the notice posted onthe bulletin board by theRespondent on or aboutApril 8 1965,would standing alone, constitutea violationof Section8(a) (1)In the light of theother unfair labor practices in which Respondent engaged particularlyPlant SuperintendentWagoner s statement to employees while referringto the notice thatemployees couldbe definitely hurt by signing a union card,we believe it clear and we find that the noticewas calculated to and had the effect of restraining and coercing employees in the exerciseof Section 7 rightsWe adoptp) o formathe Tiial Examineis findingto which no exceptions were takenthat Piny atello was dischargedfor reasons unconnectedwith his union activities3We agree withthe Geneial Counsel thatthe noticeshould bemoie directly relatedto the specific violations found than was done inthe TrialExaminers noticeHoweverto obviatepossible compliance questionsthat mightarise if theOrderand notice were notfully congruent we are also reformulatingthe Recommended Order158 NLRB No 10 KAYSER-ROTH HOSIERY CO, INC29ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that theRespondent, Kayser-Roth Hosiery Co, Inc, Burlington, North Caro-lina, its officers, agents, successors, and assigns, shall1Cease and desist from(a)Coercively interrogating its employees concerning their unionmembership, activities, and sympathies(b)Threatening to close its Burlington plant or to distribute itswork to other plants if the employees choose to be represented by aunion(c)Threatening employees with discharge for engaging in unionactivities(d) Interrogating employees concerning their attendance or theattendance of other employees at union meetings(e) Informing employees that it is aware of their activities onbehalf of a union or otherwise unlawfully creating an impression ofsurveillance of its employees' union activities(f)Posting at its plant or distributing to its employees noticesinforming them in effect that if the Union's organizational efforts suc-ceed it would not work to their benefit but would be in the long runoperate to their seiious haim(g) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaranteed inSection 7 of the Act2Take the following affirmative action which the Board finds willeffectuate the policies of the Act(a)Post at its plant in Burlington, North Carolina, copies of theattached notice marked "Appendix " 4 Copies of said notice, to befurnished by the Regional Director for Region 11, shall, after beingduly signed by the Company's representative, be posted by the Com-pany immediately upon receipt theieof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily postedReasonablesteps shall be taken by the Company to insure that said notices arenot altered, defaced, or covered by any other material(b)Notify said Regional Director, in writing, within 10 days fromthe date of this Ordei, what steps have been taken to comply herewith4In the event that this Order is enforced by a decree of a United States Court ofAppeals there shall be substituted for the words'a Decision and Order the words 'aDecree of the United States Court of Appeals Enforcing an Order 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT coercively interrogate you concerning your unionmembership, activities, and sympathies.WE WILL NOT threaten to close our Burlington plant or to dis-tribute its work to other plants if you choose to be representedby a union.WE WILL NOT threaten you with discharge for engaging inunion activities.AVE, WILL NOT interrogate you concerning the attendance of em-ployees at union meetings.WE WILL NOT inform you that we are aware of activities onbehalf of a union or otherwise unlawfully create an impressionthat your union activities are under surveillance.WE WILL NOT post or distribute notices to you informing you ineffect that if the Union's organizational efforts succeed, it wouldnot work to your benefit but would in the long run operate toyour serious harm.WE WILL NOT in any like or related manner interfere with, re-strain,or coerce you in theexerciseof the rights guaranteed toyou in Section 7 of the Act.All our employees are free to become orremain, orto refrain frombecoming or remaining, members of Textile Workers Union of Amer-ica,Hosiery Division, AFL-CIO, or any other labororganization.KAYSER-ROTA HOSIERY CO., INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.If employees have any question concerning this notice or compliancewith its provisions, they may communicate directly with the Board'sRegional Office, 1831 Nissen Building, 310West Fourth Street,Winston-Salem, North Carolina, Telephone No. 723-2911.TRIAL EXAMINER'S DECISIONThe complaintherein(issuedMay 19, 1963; charge filed March18, 1963), asamended,alleges thatthe Company has violatedSection 8(a)(3) of the NationalLabor Relations Act, as amended, 73 Stat. 519, by dischargingJames D. Pinyatelloon or aboutMarch 3, 1965,and refusing to reinstate him, because of his protectedconcertedactivities;and Section8(a)(1) of the Act by saidalleged acts and by KAYSER-ROTH HOSIERY CO., INC.31interrogating employees concerning union, membership, attendance, and other activ-ities and desires, threatening to close the plant if the Union were successful and todischarge and cause other loss to employees if they engaged in union activities,declaring its knowledge of union activities, and posting a threatening notice toemployees.The answer denies the allegations of violation although it admits that the noticedescribed was posted and that it discharged and has refused to reinstate Pinyatello.A hearing was held before Trial Examiner Lloyd Buchanan at Graham, NorthCarolina, on July 7, 1965.Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT (WITH REASONS THEREFOR) AND CONCLUSIONS OF LAW1.THE COMPANY'S BUSINESSAND THE LABOR ORGANIZATION INVOLVEDThere is no issue concerning the nature and extent of the Company's business andits engagement in commerce within the meaning of the Act, as alleged; I find andconclude accordingly.I also find and conclude that the Union is a labor organi-zation within the meaning of the Act.II.THE UNFAIR LABOR PRACTICESA. The alleged independent violation of Section 8(a)(1)After questioning the plant superintendent about this, the General Counsel calledthe Company's vice president in charge of public and industrial relations, and throughhim brought out that one Thompson, whose status alone of all those alleged to besupervisors the Company denied, was and is a trainee who has been directed to minglewith the employees and to report their complaints and dissatisfaction.As indicatedon the record, no finding of violation is to be based on two instances of allegedinterrogation by Thompson, whether because it does not sufficiently appear that theCompany is responsible for such acts or because the findings would be cumulativeand trifling.This micrology was surmounted by limitation to two offers of proof.It stands uncontradicted that on March 3, 1965, Supervisor McBride, referring toPinyatello's attempts to organize the employees and pointing out that the Companyhad been good to him while the Union would not benefit him, warned that the plantwould close down, the work would be distributed through other plants of the Com-pany, and the employees would be out of work.McBride's unexplained claim toknowledge of Pinyatello's activities indicates or suggests surveillance and tends tointerferewith such activities.I find and conclude that this and the threat madeviolate Section 8(a)(1) of the Act.It is not altogether clear but it appears that it was still in the morning (betweenevents of 7 and 10:30 a.m.) that Henshaw, the assistant plant superintendent, askedPinyatello how many had attended the union meeting the night before. I do notcreditHenshaw's attempt at explanation: he wanted to let Pinyatello know that hewas aware of his talking during working hours to other employees concerning theunion meeting.Without mentioning or even referring to such talking, Henshawasked and was told how many had attended the meeting. I find and conclude thatthiswas unlawful interrogation in violation of Section 8 (a)( 1 ).During the conversation with McBride,supra,Supervisor Rice came by and re-marked that McBride try to talk Pinyatello out of the union activity which they werediscussing, adding, "We don't want to lose him."Here was another threat, and I sofind and conclude.It is admitted that on or about April 8 the Company posted on the bulletin boarda statement or notice to the employees which included the following,inter alia,withreference to the Union's campaign:(1)This matter is, of course, one of concern to the Company.It is also,however, a matter of serious concern to you and our sincere belief is that if theUnion were to get in here it would not work to your benefit but, in the longrun would itself operate to your serious harm.While the entire statement is before me, it is not claimed by either side that the re-mainder aggravates or makes innocuous any violation in the quoted portion.Theissue is whether this portion constitutes interference, restraint, or coercion within themeaning of the Act. 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDInThreads1and inWellington Mill,2the Circuit Court of Appeals for the FourthCircuit held that similar language(without whatever limitation might further beclaimed by the addition here of the words "in the long run" and"itself")was merelya pronouncement of opinion without discernible threat of reprisal.I am constrained,by theBoard's holding recently reiterated inSagamore Shirt Company d/bla SprucePineManufacturing Company,3to find and conclude that the quoted paragraph isviolative.Referring to the notice in a talk to the employees the same day,Plant Superin-tendentWagoner,without going "into long explanation,"told them that signing aunion card definitely could hurt them. In addition to applying here the basis whichexists for finding violation in the posted notice, these oral remarks constitute a threator warning against engaging in a protected and lawful activity.I find and concludethat this violates Section 8(a) (1) ofthe Act,and that by this and .the violations foundsupra,the Companyhas engaged in and is engaging in unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) of the Act.I have not"overlooked"reference elicited by the General Counsel to a statementmade on the basis of a clipping which Wagoner read to the employees.Not onlywas this not alleged as violative,but Wagoner later satisfactorily explained the state-ment after be had refreshed his recollection from the clipping.Nor do I have anyevidence of an alleged threat by Henshaw on April 12.B. The alleged violation of Section 8(a)(3)Except for 1 month in 1959 and for a period of 1i years later,Pinyatello wasemployed by the Company from November 1957 until his discharge on March 3,1965.It is not claimed that his work performance was unsatisfactory.That com-pany supervisors had knowledge of his union activities appears from the findings,supra;I recall,in fact,that Henshaw,who discharged him, had asked him that veryday how many had attended the union meeting the night before.During both breaktime and working time on March 2, Pinyatello spoke to manyemployees concerning the Union and the meeting to be held that evening. Informedby a supervisor that an employee was upset because Pinyatello had twice that dayasked her about attending the union meeting, Henshaw said only that he wouldinstruct Pinyatello's supervisor to confine him to his department.(Thisisnot inissue here.)It does not appear from the evidence that, up to this point and throughthe interrogation the following day, Henshaw had decided to discharge Pinyatello.Further, it appears that the latter erred in his testimony that the reasons set forth onhis discharge slip were disregard or neglect of work and threatening a foreman.Thedischarge slip declared that he was being discharged because of his conduct:"grossinsubordination and threats to company supervisor."Itwas in evident recognition of the extent to which he had interfered with em-ployees' work on March 2 (or to encourage a defense which the General Counselcould demolish)that Pinyatello now testified to alleged reference to his neglect ofwork.In any event Henshaw had merely directed that he be assigned to less peri-patetic duties.But Pinyatello's boldness in stopping employees at work and hisdisregard of normal procedures further manifested itself in abusive language toSupervisor Qualls.I thus see that the reasons given Pinyatello at the time of his discharge did notencompass his interference with the work of others, neglect of his own work, orunion activity.It is not for me to say that the Company's stated reasons were insuffi-cient or unreasonable.There remains for consideration,whether the reasons givenwere pretextual and discriminatory.Pinyatello first told us that outside the shipping area in the plant and then whilehe was sitting down apparently inside, he had words of a personal but not threateningnature with Qualls, who is the foreman in charge of the shipping room.Qualls thenwanted to take Pinyatello to the main office.But the latter refused to go, declaringthatQualls was not his boss.On cross-examination Pinyatello admitted that heemployed several "damn's" while speaking to Qualls, who asked him to leave thedepartment,and that he threatened to "knock [Quail's] damned head off," this lateramended to"punch him in the damned mouth."Thisoccurred shortly after 1 p.m.on March 3.iN.L.R.B. v. Threads,Inc.,308 F. 2d1 (C A. 4).2Wellington Hill Davrosion,West Point Manufacturing Co. v. N.L R B.,330 F 2d b79(C.A. 4).8153 NLRB 309. See alsoOvernite Transportation Company,154 NLRB 1271 BALTIMORELUGGAGE COMPANY33On the basis of the report which he received concerning this incident from Qualls'immediate superior,Henshaw decided to discharge Pinyatello.But Pinyatello didnow tell him what Qualls had first said,and Henshaw justifiably said to Pinyatello,"You sure did show yourself down in the shipping room."It is clear that Pinyatello is excitable,lost his temper, and swore at and threateneda supervisor in the presence of the latter's employees.The earlier interchange ofpersonalities with Qualls did not warrant Pinyatello's subsequent threats.Nor canit be said that Henshaw,in evaluating Pinyatello's conduct,seized upon it as a pretextto discharge him.From Plnyatello's account it would appear that Qualls had provoked him withoutreason.I need not decide what acts or words by Qualls would have warranted oreven excused Pinyatello's insubordination and threats.Certainly Qualls was war-ranted in objecting to his talking to shipping employees while they were working.Aside from the fact that Henshaw had no knowledge of provocation by Qualls, I donot believe that there was such provocation.True, Henshaw did not check withQualls after the incident was reported.The first report was necessarilyex partesince, as I recall,Pinyatello refused to accompany Qualls to the office.But therewas no need for this when Pinyatello,not at all hesitant or shy,admitted that he hadtwice threatened to knock Qualls' block off and charged that Qualls"can't take it."I credit Henshaw's account that, when he asked Pinyatello whether he had made andrepeatedthat threat and had refused to leave the department,Pinyatello replied onlythat it was true and that Qualls could not take it.What the Company would have done had Pinyatello offered a different accountand a valid explanation,I need not speculate.I am not prepared to say that thedecision to discharge,supported by what Pinyatello did say to Henshaw,was dis-criminatory;I find and concludethat itwas not.The dismissal of this allegation ismade with full awareness of the interference found,supra,and the Company's ad-mitted opposition to unionization of the plant.But these latter neither immunizeemployees nor bar discharges which,as here, are not discriminatory.[Recommended Order omitted from publication.]Baltimore Luggage CompanyandInternational Leather Goods,Plastic&Novelty Workers' Union,AFL-CIO.Cases Nos. 5-CA-3123 and 5-CA-3203.April 18,1966DECISION AND ORDEROn January 25, 1966, Trial Examiner George J. Bott issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner'sDecision.Thereafter, the Respondent and the Charging Party filedexceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. TheBoard has considered the Trial Examiner's Decision, the exceptions158 NLRB No. 5.221-731-67-vol. 15-8-4